OFFICE    OF THE      ATTORNEY        GENERAL     OF TEXAS
1’~.
                                                        AUSTIN




             ffooorablu   T. ;I. Trlmblu,           Piret   naslstollt
             ijtate thiperintondcnt    of          Publlo   Imtruotion
             Auetln,    Texas
   "         Deer     elrr




                              we are   in   l-co                              g letter  from ifon-
             orsble      L. A. Wod8,                                         requesting an opinion
             on the      q.mstions     et

                                                                           t Taylor deeira
                                                                     purposes end how
                                                                    x-don with refurenoe
                                                                    w. snoo I e.m lntar-
       ,:\

                                                             ed below,     I respeott    ully
                                                             sollowlc~     rpa0atloLl.

                                                     lor    bu outhorizsd      b:: a ohurter

                                                    $2.50    snd   for   8OhQol   purposes

                            *The city attorney of Taylor has furnished me
                      with the followlug   information and I gfvo eade to
                      you in order that you my be eb1.a to Bnswer the fore-
                      going puelttlon.
        lionorablu   ,T. i.:. ~I'rL!hlu, First     iLslri5Ltuit   -. ?age 2
'\

                    a"B~i~l~:Q oity with GO~Wthan five thouaa~ld
              population,    tilt;: of ;"aylor adopted n !IOIW :tule aharter
              Ir? thti yuar 1914, as provldwl in Motion          5, krtlole
              11, Constitution      of Tuxad.~ Frlor to that tine the
              bouudaries of 'i'uylor Icdependaat Lahool Dlatrlot
              werq the aal~e UR the boundaries of City of ‘ioylor
              and the oity attorney aaaumea the school dletrlct
              MS created by genural or opeoiol lam or the Inoor~po-
              rated City of 'i'nylor constituted       such saparnte aiid
              lsdepandent school dlotrlct       within the provlaieha
          *   ar d2ti0;:   3, iirtlclc    7, Cohstltutlon    of Texas.    iie
              is uoablt; to asoertaln fro= the City’s         reoords just
              hove thla indepondont dlatrlct       was oreeted,    but he
              anauma ouah records aro available           to you at Austin.

L                  "Taylor's     orl;-$aal       liorne iiula oharter   contalcod
              the follo~iln~    ~rovlslou        in Article    XV:

                            "'Al.1 luwo lu foroe, purtainlng     to
                      the pub110 free sohools of the city or
                     ,ra,*lor arc hdraby raCslmd In full force
                     and effact,    and aald 8choolo shall be oon-
                     tlnued, nuna,gd and controlled      OS hrrreto-
                     Coru, end the truetess      of the onld pub110
.'                   frac echools shall ba elected aaoordlng
                     to tne provision    or the above nent~oned
~.;"                 laws ratalned in full force end effect.
                     uuai15 ror the support and malr;tenanoa of
*.!                  thu pub110 frao sohoola and for the pur-
:                    pose of proowing     &rounds and conntruot-
                     lng and i:oprovlng bulldlnga for such pub-
i; '~                lie free sohools shall bo obtained moor&
                     ln~g to the lawe EOIV in effjat    ralatlng    to
,.’                  ouoh public    free schools,'
                  ";ztlcle .&‘Jwas ohcnged by duly adopted                    chartar
              ar.mulmnt and now reads as r0iiow5:
                           "*All laws now lh foroc pertulnlng       to
                     the public iruu eohools OS thi: City of ‘Tay-
                     lor, Texas, except ma othtirwiss in this
                     Cf~mrt,sr provldoh, arc 'iereby retolncd    in
                     full foroe and &foot,       and said school shall
                     bu COXitiI:uud,   nonae,cd, and oontrolled as
                     hcs2tofora,     and the trustees of said public
                     frlc aohoolu shall be elected accmdihe         to
                                                                                .
                                                                                             85

                   fionoroble   T.   b!. Trlnble,   First k.asletant        - Peee 3


                                the provision8   or tho above mentioned lows
                                eo reteln&    la rull foroc end orf’aot. Meone
                                ror tha support an4 maintenance 0r ttre pub-
                                lla fro0 schoole on4 for tho purpose or pro-
                                curing groilrrds and emoting  and equi ping
                                buildings for suoh pub110 rree sohO f a
                                shall be obtolned an provide4 under hrtiole
                                XII ol this Charter.’
r
                               ~hrtiole %.I1 or the Horns rtula charter origtnally
                       * provided Zor 4 tax or $2.00 on the $100.00 valuetlon,
                         $1.00 for all lawful purposee othor than tor soaool
                         purposes, and .l.OO ior aohool’purposea,      but, by ohar-
      .                  ter anendmmt duly abopted, Article      XII now raqdo ae
                         roliona 8
                                      “‘The~Boer& or Comnisalonera 0r.~thc
                                City or T’oylor, Texod, shell have power,
                                and is hereby .euthorlzsd enmally      to levy
                                and oolleot,    r0r general and 611 iewrul
                                purp06es,    anC r0r the purpo.6e or psying
                                the intarast z nnd oreating e rrlnkw
                                ruf.e ror 511 outstandhg    and future   in-
                                asbteanese     Of   thb   city   0r   Taylor,       Tex66,
                                and ror the purofmse or sohool grouude,
                                oreotlng ar?d equipping 6ohool buildings
                                and the malntehanoe or the public tree
               :
                                sohoolo or aeiil city or Taylor, Texan,
 \
‘1.                             an ad valorem tax of cot to exceed Two
.?        .I
                                and 20/100 ($2.20) Dollara on eaoh one
                                hundred lollers  0r assesi3eb valuation 0r
                                all roe1 and personal property within the
                                City limits of asid City of Taylor, TeX86),
                                not exunpt from taxation by thu Conatitu-
                                tion and laws ot this Stata.
                                       “‘or said total amount 0r two and
                                ,20/100 ($2.20) Dollar6 tax herein author-
                                izad to bo 50 annually levied and oolleotod,
                                One and 20/100 ($1.20) Dollera on ttie One
                                fiundrad Dollere valuation of said real and
                                peroooal property,     or 6~ ltuoh thareor,    ea,
                                from time to tlzne mey be neoe66ary, may
                                btr lovied  on5 oollectud,   emually    for gen-
                                oral on5 all 1awru.l purposes, otht;ir than
                                for echo01 purposes a6 horeinaftor        provided.
                                                                      86


      Eonorablo T. %. 'l'ri;;lblc,   PLret Araietent   -   Pago   4




                  sna the fjoara or Commia6iorme is hereby
                  duthorl6ed to plea&e the oredlt of se14
                  city ona issue bonde thoreror and uee so
                  much of eali? une an4 2O/lOO ($1.20) Dollar6
                  0r aald tnx so authoriesd ae it my asem
                  nccceaory end propor for ths poynsnt or
                  tho intc;reat on and oreats 8. elnklne fund
                  to p5y err at mturitp    thereor 811 out-
                  atandlng a:14 future indebtedmu     or 8sia
                  city.
                      'war the 6814 total 0r Two and 20/100
                  ($2.20) Doilar6 tax here& sUthOrizc4 to
                  be 60 annually  levied and oolleoted On6
                  Dollar, or 60 muon thoreor a6 my be neo-
                  essarg, ohall  be use4 for 6OhOOl.pUrpO6e6
                  on*,    ae rollowe~     For the gurponsr or pur-
                  chasing eohool groucae, areotlng end squip-
                  ppingeohool bulldings      ror 68ia pub110 free
                  6ohOol6 9r 6814 city and ror the msintenence
                  0r aaia publlo rr06 8Ohools, and th0 eala
                  Board 0r Commi~6ioners is hereby authorizod
                  to+ iaaue bonda or the es14 City or Taylor,
                  Texm, and fro0 ti.zne to t&n6 levy an4 pro-
                  viaa for the Oolleotion      or such tax, not
                  to sx0664 firty     06nt6 on the on6 tiunarea
                  Dollar valuation a6 may be neoossary to
                  p~ovl6a   ror paying thu interest    on and
                  oreate a sink*,      rima eurrioL6nt to pay
                  0rr at meturitg,     all outetaaalng and rut-
                  ure ln4abteaneae or tha salC City of Teylor,
                  I'srae, inourwd ror, or on behalf or said
                  pub110 eOhoOl6 0r the said City or Taylor,
                  ‘lkX6Sv

I.                      "'The i)oard or Comulssionere in hors-
 .,               by authorlzu9 to i66U0 bona6 or ~the es14
                  City  of Ta~lor,~Teroa,  for the purohaee or
                  aohooi grou~dn, on& urooting and equippin&
                  aohool buildings.
                         **The bnlanoc or said One Dollar or
                  said tox to ba 80 ueed ror school purpose,
                  not ueed to pay lntcrrcat On on4 orcato a
                  slriiin~ fimd to ,76y 0rr the outetandlng
                  end rutwe bmaca ix:4ebtdna66      or eel4
                  City inourraa ror eohool purpoeca, or 50
                            .

                                         .      :


Uonorabie T. 5.. Trlnble,   First   Aaeistant       - Pa&e 5


           much thereof,  a8 from time to tiae, may
         _ be neceseory,  shall  be levied end 00ueotea
 .         annuellg,  to provide a fund for tha m.inte-
           ~R:AZQof naid public free eohoola of mid
           city.
                 mfto bon&s, however, ahall be issued
           by said Board of cofmieeionera     for any
           puryoee whatever, without Sirat having
           been authorize& 80 to a0 by 6 czajorlty
           vote of the qualified     property tax psyln~
           votars of oald City voting et an aLeation
           oelled for that purpose.*
          *Prior to the adoption of the abqvo quoted
     amndnent of xrtiole   XII, the sohool haa it.0 own
     tax aeaea8or and oollector   ana board  of aquallxa-
     tion but slnoo said crmemlmnt was sdapted the sohool
     taxes have been levied by the Board of Commleoioners
     and assaoomenta end collectlone    handled by the City’s
     tax asssaaor ana collector   end bbard of equnllzation.

          *BnaLng hirs opinion prlnoipally       upon Seotione
     115 et seq. in the artlole      on 3ohoole,   37 Tex. Jur.,
     990, et aaq. ma authorltiea       there oitsd, Lt ie the
     city ottorney’e    opf.r(lon that City of TayLor nay
     adopt a ohortar anendaent authorizing        a oohool tax
     :n exoec)bl --
                 oi 3.00   end 8 tax up to 82.50 for RNA-
     XpZITiiTgoses.
           ~?~lll you kiadly &iv6 me your opinion          with
     reraronce to thla queatlon at your earliest            oon-
     v0nfenoe?*
           Pie 5~sumethet the City of Tsylor has, assumed oon-
trol, of the sohoole or that auoh control ~18s plaoed under the
city by a fopwr oherter 6rant?d by the ~egiolature:      it i?
imaterial   either way -- tha Glty of Taylor at this t&no lo
aotlq   in a duo1 capacity,  an& haa duo1 powers.   It is a muni-
cipal corporation  ana it la an independent echo01 dlotrlot.
altp of ~~ockdalo v. Cureton,lll  Tex. 136, 229 Yeates X. 852.
           The queation of the dietinotlon  between e olty 08
an ordfnsry n~~nicipolity an& 0s a separate enC independent
school cUetAct   XRB consiber&   in tho aaae of th;r City of
Fort :Yorth v. Zane-Gctti  (Con. bpp,) 278 8. :;. 183.   XII that
                                                                              .
                                                                                   88


IIonorable T. M. 'i'rknble,     Nlrst   aoalutant   -   Pa&e   4


aaae   Zane-Cottl   eou&t     to enjoIn
                                      the oollaotion     of a tax of
866 on eaoh one hundred dollars      of taxable values "for t!ae
melntenadoe clrid use of the public frao 'schools of the City ot
Fort zorth for anch ctirrent year ,* on the ground that at the
ol&tlon    at whioh thu oharter amsndmsnt euthoriaing         th&'tax
uan ado ted tko voter8 ware not limited to ~~ollfied           property
-x-WY L       voters  a8 required ?y  Soctlon  3  or .!tlcle    7 05
t&O COIletitUtiOA.     It waa bald by the Court in that oaa~e thet
a tax ror aoh        pury-rsa aa8 lMte4     to those voters authorized
to voto SOS school taxes under eootlon 3, Article           7 of the
Constltutlon.      In an alsotlon to mend a oharter my qualIiTIod
voter gay vote, but only c;uallfIed voters ‘who am proj?erty tax-
payers may Ooto on the queatlon      of authorizing    a tax for school
purpooaa.
      ‘        BrorJ. the fore~olng     it wl.11 be aaen thrt 8 olty of
aora than 5,000 population any mend lta Charter bg a m&jorlty
vote of.the      qualifla;l    votara ~of sual? oity to authorize       the levy
of taxes for muolciyal purpoaaa not to exoeed *2,.50 on each
one huudrud 4oUere valuation              of progmty,      but thot it oan
mt tubrid the Cherter to authorize the iovy of a sohool tax
wlwss      eel& e~en4mnt       shall’provlde      tta% aal    aohool tax ah411
bo submlttod       to a vote of t4e property          tar payoro of the.aohool
dlstrlot.       The Cqmatitution Qoas,not plaoe any l&nit on the
rate whloh 8 altj nag levy MI an indepandent. school dlatrlot.
Aa far ea the ConP:tltutloa           is oo~oerr1%4, the city mug levy
aohool taxes at any rate authorized by tha quallfled                  property
tax-payiag      votore.     Artlola    7, S#i?tbA 3 of.tha      COAi3titUtiOIL.
Eowvdr,       tbaro is CI iStatutory      limitatlo:!    on aU nchool dla-
triots ot one dollar on the one hundred dollare val-uatlon or
taxable property.          nrtlole    2786 Vsrnon*a Annotate4 Stotutea.
We oall attantlaa        te Artaole 1145, Ycrnon?a Annotatad Cl011
tltatutea,     wherein Ia fwnd the tolLowIng longua~e~
             l.:,..  .. Ilo chnrter or any ordimncea  poeeed
       ueiaur acid obartsr shell oontain a5y yroulalon in-
       oonslstant with the Conetitutlon    or general lews
       0r  this iito tt?; . . l .”



           Slice the general law oontaine   the ebove-wentlorred
limitation  3t mu dollar    on the one hundred dollaro    veluigtlon,
we think u cbrter   lirnitntlon  ot one nnd one-half   bollera     on
the ona hundred Collars valuation would bo lnoc~olstc~t        :iith
the general law.
                                                    Very truly     your0